NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PAUL EMMANUEL POUTCHEU YOSSA, No.                      12-17704

                Plaintiff-Appellant,            D.C. No. 2:12-cv-00023-MCE-
                                                GGH
 v.

COUNTRYWIDE HOME LOANS INC; et                  MEMORANDUM*
al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      This matter has been stayed since June 27, 2017, pending issuance of the

mandate in Ho v. ReconTrust Co., N.A., No. 10-56884, or further order of the

court. We hereby lift the stay.

      Paul Emmanuel Poutcheu Yossa appeals pro se from the district court’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment dismissing his action alleging Fair Debt Collection Practices Act

(“FDCPA”) and Real Estate Settlement Procedures Act (“RESPA”) claims. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Fed. R. Civ. P. 12(b)(6) for failure to state a claim. Kwan v. SanMedica Int’l, 854

F.3d 1088, 1093 (9th Cir. 2017). We affirm.

       The district court properly dismissed Yossa’s FDCPA claim because the

alleged communications were not attempts to collect a debt as defined by the

FDCPA, and Yossa failed to allege facts sufficient to show that defendants’

conduct was unfair or unconscionable. See Ho v. ReconTrust Co., 858 F.3d 568,

572 (9th Cir. 2017) (“[A]ctions taken to facilitate a non-judicial foreclosure . . . are

not attempts to collect ‘debt’ as that term is defined by the FDCPA.”); Dowers v.

Nationstar Mortg., LLC, 852 F.3d 964, 970-71 (9th Cir. 2017) (explaining that

“while the FDCPA regulates security interest enforcement activity, it does so only

through Section 1692f(6),” and discussing protections for borrowers set forth in

§ 1692f(6)); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (to avoid

dismissal, “a complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face” (citation omitted)).

       The district court properly dismissed Yossa’s RESPA claim under 12 U.S.C.

                                            2                                    12-17704
§ 2605(e) because Yossa failed to allege facts sufficient to show that defendants

were “servicers” subject to this provision. See Medrano v. Flagstar Bank, F.S.B.,

704 F.3d 661, 667 (9th Cir. 2012) (explaining that “only servicers of loans are

subject to § 2605(e)’s duty to respond” to a qualified written request).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal, including the district court’s failure to consider material outside of the

complaint. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           3                                      12-17704